 SEARS, ROEBUCK AND CO.491Sears, Roebuck and Co. and Robert S. Sherman. Case7-CA-7269May 18, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNOn October 21, 1969,TrialExaminer Samuel M.Singer issued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices,and recom-mending that it cease and desist therefrom and takecertain affirmative action,as set forth in the attachedTrialExaminer'sDecision.The Trial Examiner alsofound that Respondent had not engaged in certain otherunfair labor practices alleged in the complaint and recom-mended dismissal as to those allegations.Thereafter,the Respondent'filed exceptions to the Trial Examiner'sDecision and a supporting brief,and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed.The rulings are hereby affirmed.The Board has considered the Trial Examiner'sDecision,the exceptions and briefs,and the entire record in thiscase,and hereby adopts the findings,'conclusions, andrecommendations of the Trial Examiner.3ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct,as amended,theNational Labor RelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner,and hereby orders that theRespondent,Sears,Roebuck and Co.,Livonia,Michi-gan, its officers,agents,successors,and assigns, shalltake the action set forth in the Trial Examiner'sRecom-mended Order.TRIAL EXAMINER'S DECISIONSAMUEL M. SINGER,Trial Examiner:This proceeding,with all parties represented,was heard before me inDetroit,Michigan,on various dates between June 23and July 1,pursuant to a charge filed April 3 andcomplaint issuedMay 27, 1969.1The issue litigatedwas whether or not Respondent,through certain conduct(including interrogations,solicitation of complaints andgrievances,and promises to rectify and rectifying com-plaints and grievances)interfered with,restrained, andcoerced employees in violation of Section 8(a)(1) ofthe National Labor Relations Act, as amended.All parties appeared and were afforded full opportunityto be heard and to examine and cross-examine witnesses.Briefswere received from Respondent and GeneralCounsel on August 28.Thereafter I granted Respondent'srequest to file a reply brief,with leave to GeneralCounsel to submit a like brief.Upon the entire record2 and from my observationof the witnesses,Imake the following:FINDINGS AND CONCLUSIONS1.BUSINESSOF RESPONDENT; LABOR ORGANIZATIONINVOLVEDRespondent,aNew York corporation,maintains achain of retail department stores throughout the UnitedStates,including the one in Livonia,Michigan,involvedin this proceeding.During the representative calendaryear 1968, Respondent'sgross volume of business atthat store exceeded$500,000;within the same perioditpurchased and there received,directly from outsideMichigan,products valued in excess of$100,000.Local 299,International Brotherhood of Teamsters,-Chauffeurs,Warehousemen and Helpers of America,Ind. (the Union here involved)is a labor organizationwithin the meaning of the Act.II.THE UNFAIR LABOR PRACTICESA. Solicitationof Employee Complaints and Grievances1.Morale surveys in response to Union's recognitiondemand and petition for election'Respondent's request for oral argument is hereby denied as therecord,including the exceptions and briefs, adequately presents theissues and positions of the parties'The Respondent contends that the record will not support an infer-ence of unlawful motivation.We do not agree The timing of theRespondent's conduct,its deviation from past practice,and its repeatedreferences to the Union's request for recognition preceding the grievancediscussions all lead to the conclusion that the Respondent'sconductwas unlawfully motivated and, consequently,violative of Section 8(a)(1)of the Act. See Tonkawa Refining Co.,175NLRB No.102 para2.3The Employer's exceptions,in large part,are directed to the credibili-ty findings made by the Trial Examiner It is the Board's establishedpolicy not to overrule a Trial Examiner's resolutions as to credibilityunless, as is not the case here,a clear preponderance of all the relevantevidence convinces us that they are incorrect Standard DryWallProducts,Inc, 91 NLRB 544, enfd 188 F.2d 362 (C A. 3).Respondent opened its Livonia store in the fall of1964, under Store Manager Arthur Cone.Sheer is operat-ing superintendent and Sparks head of the shippingand receiving department.The latter supervises 35 ofRespondent's approximately 1,200 Livonia employees.On December 31, 1968,theUnion sent a telegramto Store Manager Cone, demanding recognition as exclu-sive bargaining representative for certain employees,including the shipping and receiving employees directlyinvolved here.After Respondent declined recognition,Unless otherwise indicated, all dates herein refer to 1969Transcript corrected by my order on notice dated September 19,1969.182 NLRB No. 68 492DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Union on January 13 filed a petition for an electionwith the Board's Regional Director.Cone testified that "within the hour after receivingtheUnion's telegram" for recognition he telephonedRespondent'smain personnel (Midwestern Territory)office in Chicago to discuss the Union's demand. Conespoke to the head of that department (Robinson), theassistant employee relations manager (Allen), and thepersonnel staff assistant (Bennett). According to Cone,"My major concern was with the morale, 'and the requestfor the recognition at best gave indications that theremight be problems there-morale problems-that I need-ed to evaluate." Allen, whom Cone described as especial-lyequipped "in matters of taking 'a reading on themorale," testified that he agreed "to come into thestore to assist him [Cone] in communicating with theemployees . . . and to advise him of matters relatedto personnel," indicating that he, too, was "concernedwith employee morale" since "a demand for recognition'can mean morale problems in some cases."Allen arrived at the store on January 6 and "talkeda great dealwith Mr. Cone" and the supervisory staffin his first 5-day visit. He told them that "there werecertain actions, as supervisors, that they should guardagainst," including threats and promises to employees;and he promised to "try to keep the supervisors informedas to what was taking place, and . . . would also commu-nicatewhat was taking place to the employees in thestore."Allen returned to the store the following week (January13-15), as well as on January 29-31, February 4-7,ly visited the store,explaining,"I was never informedof any morale problem" or other problems.' Allen tes-tified that he would circulate' among employees in theshipping and receiving department, introducing himself'as "Greg Allen out of the Personnel Department fromChicago," inform them of the Union's recognitiondemand, and ask "how things were going, how theywere getting along,or what their job was, what theywere doing."According to Allen, "whenever theemployee had finished with whatever he wanted to talkabout, [he] just thanked him and walked, away," ineach case volunteering that he' "was not interested intheir feelings about the union . . . one way or another."These conversations, confined to the shipping and receiv-ing employees "amongst" whom the Union claimedrecognition,4 took place at or around the employees'work area, close to other working employees.Allen further testified that as a result of these conver-sations he became aware of "a lot of various complaints"since the employees told him "of many problems."According to Allen, he never informed any employee3According to Allen, however, during the 4 years he had workedin the Chicago personnel department he had visited many other companystoreswhere"employee morale"was in question,"whether therewas a union involved or no union involved "'The Union's petition for election (Case 7-RC-9254)' indicates thatthe Union sought recognition on behalf of employees in two additionaldepartments(maintenance and automative)No violationisalleged inregard to any of those employees"that I was there to rectify complaints." nor that hewas going to report the grievances. However, he infact reported these complaints to Cone or OperatingSuperintendent Sheer, and "in some cases" Cone toldhim what, if anything, he had done regarding them.Personnel Staff Assistant Bennett of the Midwestern(Chicago) Personnel Department also visited the Livoniastore during the weeks of January 4 and 13. He, likeAllen, had never previously visited that store. Bennetttestified that his supervisor in Chicago (Robinson) "indi-cated to me he felt there were some morale problemsin the Livonia, store, and he asked me to visit thestore to evaluate if there were morale problems." LikeAllen, Bennett expressed the view that "an employee'sconcern and interest"in unionism"could be"a "reflec-tion of a morale problem"; and he "specifically didnot visit the Livonia store in the past because [he]felt there were no serious morale problems." Bennettreported to Robinson his finding "that some of ouremployees had indicated to me dissatisfaction with someparts of their work,"' He testified that he probablyalso made a report to Store Manager Cone.2. Interrogationsa.SmithOn January 14 or 15, Allen approached Richard Smith,a checker-dockman, at Smith's worktable in the receivingand shipping department. After his usual introductoryremarks (that he was from the Chicago Personnel Depart-ment, that the Company had received a Union recogni-tional demand, and that he was not interested in orwould not question the employees concerning the Union),Allen asked "how [he] was doing, and if [he] hadany problems or complaints about [his] job." Smithanswered that he had "some problems," specificallymentioning the Company's failure to promote him duringhis 5 years of employment, "poor working facilities"(insufficient lighting in the work area and a rough tabletop"that caused him to get splinters"), and low earnings.Allen said that he "would lookinto it.Find out why[he] hadn't been promoted; and try to get some answersfor [him]."A "couple of weeks later" Allen again asked Smith"how [he] was doing" and if he "had any more problemsor complaints." He also asked "what kind of job [he]would be interested in" if he were to get "a promotionor transfer" from his position as checker. Smith saidthat he "would like to go into selling or managementor something like that." Allen answered that he "wouldlook into it and find out what he could do about it.""3Although at first denying that he reported back to Robinson onhis visit to the store,he later stated,"I think I did"and then definitivelytestified he did,but claimed that he could not recall the "specificproblems.""The findings in the above two paragraphs are based primarily onthe testimony of Smith,which is in large part consistent with thatof Allen.Smith impressed me as an especially credible witness. UnlikeRespondent,Ido not view Smith's alleged difficulty in recalling minordetailsof conversations as substantially affecting his credibility northe essential accuracy of his testimony on essential mattersWhile SEARS, ROEBUCK AND CO.Subsequent to the above conversation, Smith wascalled to Operating Superintendent Sheer's office, wherethe latter told him that he was under considerationfor a stock supervisor position resulting from the transferof the previous supervisor (Lampman) toa sales position.Smith replied that he "wasn't interested in it" becauseof no previous stockroom experience and that, he pre-ferred selling. Sheer remarked that he "was surprisedto hear that," indicating that the only reason he hadnot previously been transferred to selling was that he(Smith) had not evidenced such an interest.71The next day, Wearing Apparel Superintendent Friessoffered Smith a salesman's position in the women'sshoe department, which Smith turned down. In thebeginningofMay, Sheer offered Smith a sales jobin paints, which he accepted."b.ShermanSherman, a checker-dockman, had three conversationswith Allen of the Chicago personnel department, onewith Sparks (his immediate store supervisor), and anotherwith Sheer (the store operating superintendent). In hisfirst talk with Allen in the marking room around January13, Allen made his usual introductory remarks, referringto his position in Chicago, the Union's recognitionaldemand, and his lack of interest in the employee'sunion attitude. Allen credibly testified that "the firstthing that [Sherman] talked about" was the RedfordClinic,Sherman describing it as "a lousy place forthe Companyto send employees[to]who hadinjuriesor were ill." Also according to Allen's credited testimo-ny, Sherman protested that "the rate of pay he wasreceiving was too low for the type of work he wasdoing" and complained that another employee (Maynard)"had been unfairly promoted."In his second conversation with Allen, on February4 or 5, Sherman protested that the unionized warehouse-men at Respondent's Highland Park store, 10 to 15miles away, were paid more. Allen replied that he "didn'tknow" their rate, but "would find out. -9 Sherman tes-tified credibly, without contradiction, that in the sameconversation he also complained to Allen 'about theCompany's "hiring employees off the street and givingthem a higher paying job, and not promoting fromwithin"; and that he also complained about the heatersIdo not ascribe to Allen any deliberateintentionto falsify or mislead,Iwas left with the impression that he sought to minimize the effectupon employees of his remarks'Findings in this and succeeding paragraph are based on substantiallyuncontradicted testimony of Smith9Store Manager Cone testified that average earnings of paint salesmen(who were on "straight commission") were 20 percent above thoseof checker-dockmen(Smith's salaried classification prior to the transfer)Cone indicated that while a transfer from the dock to paint sales"can represent a promotion,"this is not necessarily so since a transfereecould turn out to be a poor salesman This apparently occurred inSmith'scase, since after about 7 weeks in the paint department heasked to be returned to his former hourly paid checker-dockman job-a request which Cone approved°Allen testified that after checking the matter with Store ManagerCone, he told Sherman the next day that Sherman's information wasinaccurate.493on the dock, needed repairs to equipment, and "bettertreatment from our immediate supervisors." Allen saidthat he "would check into it." Allen also recalled Sher-man'sraising the "bad deal" he got "a couple of yearsago" when he was made night receiving "supervisor,"10only to be removed after 2 or 3 weeks for an allegedlypoor job, although he had been complimented on hisperformance. Allen disclaimed any knowledge of theevent, explaining that he knew nothing of "the situations. . . that have happened in the past in the store."The third conversation took place at the Snacketteor coffeeshop on March 5 or 6. Allen credibly testifiedthat after Sherman introduced him to a friend-a formerSears' employee-Sherman said to Allen, "If you wantto hear what's wrong with this Company ask this guy[the friend]." Allen said that he "wasn't asking anybodywhat was wrong with'the Company." According toAllen, Sherman concluded the conversation with, "Itdoesn't do any good to talk to you. Things are lousyhere.Things are real bad." According to Sherman,Allen offered "to help us with our problems, and tryto rectify any complaints we had," to which Shermanresponded, "the damage was already done, and what'sto stop, even if the conditions improved, to go backthe same way they was before, before the union activitiesstarted up."iiAround thesame time(end of February or earlyMarch) Sherman had a conversation with Sparks, hisimmediate supervisor and head of the shipping andreceiving department. Sparks said, "we are all humanand that we make mistakes, and in the future he willtry to be more understanding towards [Sherman], aswell as the employees." Sherman remarked, "the reasonthat [Sparks] was being so nice and working conditionsimproved is because of the union activities, and what'sto stop it to go back to the way it was before." Later. 10 It is unnecessary to resolve the testimonial conflict as to whetheror not the job was supervisory.11The findings on all three Allen-Sherman conversations are basedprimarily on Allen's testimony Although I have not credited all detailson which Allen testified (includinghis denial that he ever told "Shermanor any employee that [he] was there to rectify complaints"). I havefound Allen's accounts of the conversations generally more reliablethan Sherman'sSherman impressed me as a quick-tempered,disgruntledemployee, eager to impugn the Company's motives However, I donot regard as significant Sherman's failure to mention certain matters(including problems he raisedwithAllen)in his prehearing affidavitto a Board agent,since it appears that that affidavit was given primarilyto support charges other than those here litigated, namely, that Shermanhad been unlawfully discriminated against by being forced to takea leave of absence, which charges apparently were dropped by GeneralCounselAlthough,as indicated,and findings in this section up tothispoint are based largely on Allen's testimony,Ihave creditedthose portions of Sherman's which were uncontradicted, corroboratedby other credible testimony,or in line with inherent probability e g ,complaints and improvements discussed with managerial officials, includ-ingAllen's offer"tohelp[the employees]with our problems, andto try to rectify any complaints we had." I specifically discredit Sher-man's uncorroborated testimony that in course of the conversations,Allenmade such statements as "Sears has just as good benefits, ifnot better, than a store without^a union" and that he (Allen) statedthat he "don't see any reason why we needa union." Allen impressedme as a knowledgeable and sophisticated individual, experienced indealingwith unions and union matters I yam convinced that in histalkswith employees, Allen studiously avoided direct references tounionism 494DECISIONSOF NATIONALLABOR RELATIONS BOARDSparks asked Sherman"ifworking conditions improved,and is he being a better supervisor."12In February, apparently before the above incident,Superintendent Sheer informed Sherman,as he hadSmith(supra.sec.A, 2, a) that Sherman was oneof several employees"being considered"for the stocksupervisor job which had been vacated by SupervisorLampman. Sherman told Sheer that he did not wantthe job because he was"never before all of this unionactivity started" offered a supervisory position or other"promotion."13c.GraczykInmiddle January, Allen approached Graczyk, areceiving clerk,and after his usual preliminary remarks,asked whether Graczyk had "any problems or griev-ances" he "would like to talk about." Graczyk said,"we had a need for more men on the dock,and betterequipment, or to repair the equipment, and better dockservice."Allen answered that he "would see if hecould try to correct these complaints."In a second conversation, on February 5 or 6, alsoin the receiving area,Allen asked"ifany conditionshad been changed or rectified since our last meeting."Graczyk said that "some of them had been," but that"nothing had been done about the dock service itself. "144 or 5,Allen again approached Cryer and asked "hadany of the grievances been settled."Cryeransweredthat some had, such as the one rectified through thenewly installed heated dock office.15e.PikeOn January 13, Bennett (like Allen with Respondent'sChicago Personnel Department)spoke with Pike,anotherreceiving and shipping employee.Accordingto Bennett,he mentioned that the Union had filed an election peti-tion, asked "what his job was," and inquired "howthingswere going with him." Pike credibly testifiedthat Bennett said"he had known of the union activities,and he had come from Chicago to talk to the employeesand try to figure out-tryto get their grievances andcomplaints, and see if anything could be done to correctthem. "'"Pike said that he had no complaint,but (accord-ing to Bennett)added that"he felt there was a needfor an electric hoist on the dock to be used for hauling,loading and unloading paint."In course of the conversa-tion Bennett also mentioned that"each individual hashis right, if he wants to vote for the union or not;that it was up to him.""B.Correction of Employee Grievances and Complaints;Improvements in Working Conditionsd.CryerAround January 13, Allen approached Cryer, anothershipping and receiving employee.After identifying him-self and makinghis usual introductory remarks, Allenasked if Cryer had "any grievances." Cryer said thathis "pay waslow, insurance was inadequate,equipmentneeded repairing"-specificallymentioningthe poor con-dition of jacks, the need of"warm clothing . . . inthe frigidweather," and the lackof sufficient heatin the dock office. In a second conversation on February1zBased on the credited testimony of Sherman.Although Sparksdenied the statements attributed to him,he admitted Sherman hadsaid that"the reason for all of these changes .. . in working conditionsis due to Union activity."According to Sparks,Sherman's remarkabout union activity was typical,being his "pet" phrase "on anyoccasion and at any time."The statements Sherman attributed to Sparksregarding improved conditions and Company mistakes strike me asinherently probable and consistent in tenor with the pattern of otherCompany utterances As hereafter noted(sec. C),Store Manager Conelater admittedlymade similar remarks about himself and the storesupervisors having been"guilty of neglect,"apologizing for payingtoo little attention on "the important human problems" facing employees13Based on uncontradicted testimony of Sherman. Sheer did nottestify.'Based on the credited testimony of Graczyk Admitting the twoconversations,Allen claimed that in the first one Graczyk had merelysaid that all was "fine"when asked"how things were going,"whilein the second Graczyk complained about wages.Allen denied askingany employee whether any complaints had been corrected or givingany assurances that anything would be done about them Althoughrecognizing that Graczyk's recollection on some aspects(working condi-tion improvements)are unclear and that his testimony on others wasconflicting,I nevertheless find his testimony on the matters here describedplausible and consistent with the pattern of conductby Allen andother supervisors, as corroborated and shown by other credible evidenceand circumstances.General Counsel adduced evidence purporting to showthat in response to complaints and grievances elicitedfrom employees Respondent instituted improvementsin working conditions to discourageUnion activity. Onthe other hand,Respondent adduced evidence designedto show thatsome complaints and problemsraised bythe men were not acted upon,that some improvementshad been planned before advent of the Union, andthat correction of equipment and facilities was "a contin-uing factor" in the store and "unrelated" to the Unionactivity.1.Promotions and job transfersSmith:As already shown(supra,sec.A, 2, a), afterAllen of the Chicago Personnel Department asked SmithisBased primarilyon the testimonyof Cryer, but onlyto the extentfound herein I do notcreditCryer's testimony that Allen told himthat"ifwe didn'tget a union,Sears, Roebuck was going to correctour conditions"-an outright coercive statementof the typenot attributedtoAllen by anyother employee and, as heretofore noted(supra, fn11),not one a sophisticated individual like Allen would likely havemadeUnder all thecircumstances,IcreditAllen'sdenial that hemade the alleged coercive remark.Allen admitted the two conversationswithCryer,but, as in the caseofGraczyk,claimed that the firsthad been brief and unproductive;and that it was only in the secondthat the employee raised any grievances-in the caseof Cryerquestionsconcerning hospitalizationbenefits andthe RedfordClinic,the slipperydocksurface,"the poor state of repair and maintenance of the hydraulicjacks," and the need for"protectiveclothing"in cold weather'"Pikeimpressed me as a truthful,forthright,and careful witness.Ido not credit Bennett'sgeneral denial that he made the statementin question.'rTestimonyon the Bennett-Pike conversation was admitted for back-ground purposesonly, thecomplaint having alleged no specific impermis-sibleconducton the part of Bennett SEARS, ROEBUCK AND CO.495ifhe had "any problems or complaints"about his job,Smith mentioned among other things that he had workedfor Respondent for 5 years without a promotion. Allenanswered that he would"look into it."Later,Superin-tendent Sheer told Smith that he was being consideredfor the vacant stock supervisor position,but Smithturned this down,indicating a preference for a sellingjob. The next day Smith was offered a shoe salesman'sposition,but Smith declined this also. Later he wasoffered and accepted a sales job in the paint department.StoreManager Cone testified that it was"policyof the company to provide an employment opportunityfor every person on our payroll...to rise withinour organization...in full keeping with the individual'scapacity and motivation."He indicated that in linewith this policy "there is a substantial movement ofpersonnel from indirect sales" (such as a receiving andshipping position)to "direct sales,"a more desirablejob, with more opportunity for increased earnings andpromotion.Sherman:As alreadyindicated(supra.sec.A, 2,b), Sherman who had been made night receiving"super-visor"2 years ago,had been removed after 2 or 3weeks for alleged poor performance.Nevertheless, aftercomplaining against Respondent's promotion policy (inhis second conversation with Allen on February 4 or5),he was told that he was being considered for thestock supervisor position.Store Manager Cone admittedthat Sherman was one of the four candidates selectedby Superintendent Sheer for consideration.The otherswere Smith,Vaughn,and Oelette-the last named ulti-mately promoted.'2.Poor lighting inwork areasAs Store Manager Cone testified,Allen in his "discus-sions with the employees within the receiving and mark-ing operation"learned that"this area was poorly illumi-nated."Cone thereupon instructed Sheer to direct thestore engineer in charge of maintenance (Czapran) tocorrect the condition,which he did. Cone testified thatother lighting corrections were made before and afterAllen's conversations with employees,in and outsideof the receiving and shipping area.3.Rough tabletop surfacesAccording to Cone,Allen also informed him ofexpressed dissatisfaction with the tabletops in markingrooms.Allen immediately directed the carpenters toattend to the matter by providing"amore suitablework surface."4.Equipment repairAllen similarly called Cone'sattention to employeecomplaints concerning the condition of skid-jacks usedin lifting heavy freight off the floor to move it to differentstore areas.Cone's investigation showed "that the main-tenance of these jacks had been neglected for a consider-able period of time"and that it created a hazardousand unsafe condition.According to Cone,he directedthe store engineer to attend to the matter"very promptlyand with first priority."In or about March, Respondent also installed a newelectric lift hoist,used to take loads off the dock.As noted,Bennett, of the Chicago personnel department,learned of the employees'desire for such equipmentinhis January conversation with Pike;and Bennett,in turn,relayed the matter to Cone.'Cone testified thathe "had an awareness. . .about the need"of suchequipment even before receiving this report,that hehad discussed this subject with other managementofficials, and that employee Wilson had earlier suggestedgetting one.5.Heated dockAnother employee complaint voiced to Allen involvedthe lack(since the fall of 1968) of a heated dock officewhere outdoor dock employees could seek shelter fromcold weather and do paper work.It is admitted thatby the end of January,Respondent erected a new dockoffice with a heater.However,I credit Company testimo-ny to the effect that the new dock office was plannedlong before the Union came on the scene. Respondenthad had a small dock office, heated by a small electricheater,until September 1968. Sparks,the head of thereceiving and shipping department,testified credibly thatinMarch and April 1968, after several employees hadcomplained to him about the office,he discussed withthe store engineer and operating superintendent "thepossibility"of replacing it with"a new dock office."In September,a definitive decision was made to constructa new heated office "after the peak Christmas season"and thereupon (also in September)the old office wastorn down. According to Sparks,the Christmas seasonended about the first week in January,but constructionof a new office was delayed to January 20 becausethe carpenters and painters were engaged in removingseason displays"and some remodeling of the salesfloor which is the first concern of our business." Thenew office was completed in 3 days(i.e., January 23)and a heater installed on January 29.6.Protective clothingStoreManagerCone acknowledged that Allen"advised [him]that lack of proper clothing was anirritating source of complaint to people working onthe dock." Subsequently Respondent furnished warmweather gear on a pooled basis;i.e., jackets and coverallswere made available to inside employees when workingoutdoors on the dock.Cone admitted that only gloveshad previously been provided,despite the"complaintpreviously of those people permanently on the dock,"explaining that he thought it was against"Sears' policy"to furnish other protective gear.According to Cone,he authorized issuance of the additional clothing afterAllen advised him that"itwas somewhat of an optionalsituationwith respect to the manager of the store."Also according to Cone, he had not been aware of 496DECISIONSOF NATIONALLABOR RELATIONS BOARDthe hardship and indeed business "inefficiency" resultingfrom employees working intermittently on the dock hav-ing to secure personal protective clothing from cloakrooms and automobiles.7. Increasing men on the dockAs notedsupra(sec.A, 2, c), one of the complaintsof Graczyk to Allen in their mid-January conversationwas that more men were needed on the dock. Allenreplied that he would look into this as well as othercomplaints.While Graczyk testified that more menworked on the dock in and after February, his testimonyon this point, including the number and identify ofindividuals assigned, is vague and uncertain. To besure, the manner in which Respondent makes its assign-ments renders it difficult to resolve the issue posed.Thus, employees working predominately inside the store(e.g., checkers) could be moved to "part-time" outsidedock work and others working predominately outsidecould be assigned to "part-time" inside work, dependingon need; indeed, all subject to these assignments havethe same classification of "checker-dockman." Further-more, during the period here involved Respondent wasobliged toreassignoutside dock work as a result ofemployee illness and disabilityand, in onecase, militaryservice of a dockman. In any event, General Counselin his brief (p.11) claims no more than that Respondentadded one "regular" (or permanent) dockman in Febru-ary, thereby increasing the regular dock force fromthree in January to four in subsequent months.18 Howev-er, Supervisor Sparks' uncontradicted, credited testimo-ny shows that the four regulars employed in Decemberwere reduced to three in January only because one(McMahon) left for military service on January 3; thatbecause of the slackseason inJanuary, no replacementwas made for this employee until February 7, whenRespondent again attained a full four-man complement;and that because of the increased dock work which"starts building up for [the]spring season" in February,Respondent retained the four-man dock force in Marchand April. Sparks' testimony is corroborated by thatof Grazyk, who admitted that in February "we seemedto be getting more trucks in, more merchandise" atthe dock than in January, and that the men were "behindin their work" in February.8.Better treatment from supervisorsAs notedsupra(sec. A, 2, b), Sherman had complainedto Allen, among other things, about the treatment "fromour immediate supervisors." Thereafter Sparks, Sher-man's supervisor, spoke with Sherman, telling him that"in the future he will try to be more understanding."Still later, Sparks asked Sherman whether he was notnow "a better supervisor."'BWhile,asGeneral Counsel claims, two part-timers(Moore andPike)augmented the four-man dock force,these were merely insideworkers "more likely to go out"on the dock than would other checkersin January and before9.Unrectified complaintsAllen testified that many of the employee complaintsand problems raised in his conversations were not actedupon by management.Among these were alleged lowwages(supra,sec.A,2,b) and method of handlingmerit wage increases;Saturday overtime;fully paid hos-pitalization and maternity benefits; insufficient help inthe supply room,customer pickup desk,and on trucks;onerous or unsavory duties such as unloading tires andportering;and condition of facilities,such as slipperydocksurface and no lock on a marking ticket cabinet.10.Past Company policy and practice on improvementsRespondent adduced evidence purporting to show thatmaintenance of equipment throughout the store wasa continuing practice. Store Manager Cone testified thatequipment installed when the store opened (Fall 1964)was being replaced or repaired "with increasing frequen-cy" and new equipment was being added "becauseof the rapid growth of business." Cone's testimonyissupported by Company records, including budgetsfor capital and maintenance expenditures.Cone testified on various improvements made beforeadvent of the Union as a result of suggestions andcomplaints by employees as well as managerial officials.Thus, as a result of "a congested, cramped operationcausing complaints of the employees," he had "doubledthe size" of the receiving office in 1965 and he enlargeditagain in 1968. Similar complaints regarding "over-crowded conditions" and "inability to move merchan-dise" from the dock to stockroom led him in 1968to a decision to enlarge that facility. Facilities otherthan the shipping and receiving department here directlyinvolved were remodeled, revamped, or refurnished inearly 1969-including retail division 4265 (plumbing,heating, and kitchen-planning), men's store, women'sand children's shoes, girls' department, male employees'lounge,andmajor appliances-some prompted by"expressed dissatisfaction" of employees, others bybusiness growth, and still others by "development ofnew ways for presenting merchandise."Cone testified that in the past he learned of employee"problems" through his operating superintendent (Sheer)and other supervisors in daily contact with employees,as well as from employees directly while walking throughthe store. Employee Pike testified that "You could justgo upstairs and ask to see Mr. Sheer or Mr. Coneand tell them your complaints," but Pike later qualifiedthis by stating that he "just assumed this."]s EmployeeiBPike's assumption presumably was based on a company booklet("Getting Acquainted with Sears"), distributed to new employees, tellingthem to "feel free to take your problem"to a supervisor or thestore's personnel departmentPike testified,however, that prior toCone'sApril 3 speech (discussedinfra)he could"recall" no instancewhen a supervisor personnally told him that he could bring his complaintsto him;and that he never took any complaint to Cone or SheerHe did testify that while working in the stockroom,Sheer would comearound "almost every day or every other day" and since his transferto receiving,"not quite so often,"to ask him"how everthing wasgoing " SEARS, ROEBUCK AND CO.Smith indicated that in the 5 years he had been withthe Company no management representative or supervi-sor ever approached him "to solicit" complaints, priorto Allen's questioning following the advent of the Union.Sherman, who had worked for the Company for about5 years and Graczyk a total of about 3 years, testifiedto the same effect.C. Store Manager Cone's April 3 SpeechOn April 1, the Regional Director issued his Decisionand Direction of Election in the representation proceed-ing(supra,fn. 4) determining in essence that one ofthe Union's three requested units-a unit of shippingand receiving employees-was not appropriate and ineffect dismissing the petition insofar as it related tothose employees.20 At approximately 4 p.m. on April3, Cone called a meeting of all the shipping and receivingemployees to inform them that they would not participatein the election. Also present was Allen of the Chicagopersonnel department who had examined and made twocorrections in a draft of a speech prepared by Cone.Cone read his prepared text verbatim and answereda question put by an employee.21At the outset of his speech, Cone explained thathe "thought it important that we talk together brieflyregarding the recent Union activity." He gave a historyof the representation proceeding, including. the basisof the Regional Director's Decision for ruling againstan appropriate unit confined to shipping and receivingemployees. Cone then stated:More important than the legal procedures andthe ultimate decision, more important to you andmore important to me, is the need to assure youof my interest in the problems within your Depart-ment. As you know, Greg Allen . . . has spenta considerable amount of time within your Depart-ment in an attempt to learn about your problemsand to counsel with myself, Mr. Sheer, and Mr.Sparks, concerning their correction.We hope thatwe have made some progress. Let me assure youthatMr. Allen, Mr. Sheer, together with myself,will continue to devote time to your activities,listen to your problems, and mutually seek theirsolution. The atmosphere of a Sears store is, andalways has been, one in which an employee feels"comfortable" and has the every-day awarenessthat all members of supervision and managementare available to him for the purpose of sharinghis problems, both business and personal. I amsure that we have been guilty of neglect and forthat, I apologize. I furthermore give you my assur-ance that it will not reoccur. It appears in retrospect,that the fast pace of activities within your depart-10Although it prevailed on this point, Respondent filed a requestfor review of theRegionalDirector's other findings (e g , appropriatenessof two othernonsellingunits in which the Union sought representation),which appeal is still pending before the Board21Basedon the mutually corroborative and credited testimony ofCone and Allen, in essential parts also corroborated by General Counsel'switnesses Pike, Graczyk, and Cryer497ments caused me, caused Mr. Sheer, and causedyour supervisors, to devote too much time to ourbusiness problems and too little time to the impor-tant human problems that we all have.I have no feelings about or toward any employeewho may have expressed an interest in the Union.Iam not curious nor inquisitive as to who theyare or might have been. I am most concernedwith the business and personal welfare of eachand every one of you and in providing an employ-ment opportunity that is rewarding, from whichyou can derive job satisfaction, and from whichyou can seek promotion to activities that best makeuse of your abilities and capacities.In conclusion, I thank you all for coming, andIemphasize to you my interest in you and inyour activities and I give you my assurance thatMr. Sheer, Mr. Allen, Mr. Sparks-all of yoursupervisors and I, will work in the direction ofcorrecting our faults and sharing your problemswith you.D. Conclusions1.Solicitation and adjustment of grievancesa.As the Supreme Court emphasized inN.L.R.B.v.Exchange Parts Co.,375 U.S. 405, 409, "The broadpurpose of §8(a)(1) isto establish `the right of employeesto organize for mutual aid without employer interfer-ence."' This does not preclude an employer from com-municating with his employees on unionismor engagingin legitimatepropaganda to defeat an organizationaldrive. It does, however, proscribe conduct which,expressly or impliedly, carries a "threat of reprisalor force or promise of benefit." (Sec. 8(c) of the Act.)Such promise or threat may be implicit and impliedrather than direct.22 Labor relations is a field where"subtleties of conduct play no small part."N.L.R.B.v.Express Publishing Company,312U.S. 426, 437.Indeed, "[t]oday the employer seldom engages in crude,flagrant derelictions.Nowadaysit isusually a case ofmore subtlety, perhaps the more effective, and certainlymore likely to escape legal condemnation."N.L.R.B.v.Neuhoff Brothers, Packers, Inc.,375 F.2d 372, 374(C.A. 5). "The test is whether the employer engagedinconduct which, it may reasonably be said, tendsto interfere with the free exercise of employee rightsunder the Act."American Freightways Co., Inc.,124NLRB 146,147 .23 In making this determination, it shouldbe borne in mind that it is the reasonable "construction[to be given] by the listener"(HendrixManufacturingCo. v. N.L.R.B.,321 F.2d 100, 104 (C.A. 5)), whichiscritical.Also to be "take[n] into account [is] the22SeeN L R B v Gissel PackingCompany, Inc , 395 U S 575,618-619,Exchange Parts,supra,375U S at 409-410,N L R B. v.FlomaticCorporation, 347F 2d 74, 77 (C A2),N L R B v BendixCorp.,299 F 2d 308, 309 (C A. 6)23See alsoCome Corporation of Charleston vN.L R.B ,375 F.2d149, 153 (C A4),N LR B v IllinoisToolWorks,153F 2d 811(C A 7) 498DECISIONSOF NATIONALLABOR RELATIONS BOARDeconomic dependence of the [listening] employee[s] onthe[ir]employer[s]"N L R B v Gissel, supra,395U S at617b The basic issue here is whether Respondent's solici-tation of employee grievances in response to the Union'srecognition demand, coupled with correction of thosegrievances during the organizational campaign, may rea-sonably be construed as illegal attempts to discourageUnion activity I agree with able Company counsel(reply br 3-6) that noperse rule of thumb appliesDetermination of the issue turns on the entire congeriesof facts in each case, including such factors as theemployer's true motive in soliciting and correcting thegrievances, his past policies and practices, and the natureof the corrective action-the basic criterion being wheth-er the employer's conduct was calculated or had thereasonable tendency to induce employees to forsakethe union See, e g ,Texaco Inc(Evansville,IndianaBulk Station),178NLRB No 72 24 I also agree withRespondent that Board cases-such asEngineered Build-ingProducts Inc ,162 NLRB 649, 650, fn 1, 654-655-indicate that soliciting grievances,without more,isper-missible, even if occasioned by a union request forrecognition 25While under certain circumstances anemployer, equating attempts to join a union with employ-ee discontent and a "morale" problem, may informhimself as a matter of "simple curiosity as to whatin the employees' working conditions disturbed themto the extent where they desired to have union represen-tation"(Texaco Inc , supra,178NLRB No 72), theBoard cases indicate, however, that the employer's soli-citation is unlawful if it appears to be part of "a patternof unfair labor practices"(Engineered Building, supra,162NLRB at 650) or is otherwise bound to impressupon employees that they are in no need of a unionto rectify working conditions and gain benefits previouslydenied or not forthcoming Adjustment of working condi-tions during an organizational campaign,in responseto complaints elicited through questioning triggered byadvent of a union, may, in certain circumstances, consti-tute or be tantamount to granting betterments or improve-ments, the reasonable tendency of which is to chillunionism and to induce rejection of the previously desig-nated bargaining representative 2621CfN L R B v Harbison Fischer Manufacturing Co304 F 2d738739-740 (C A 5) HendrixManufacturing vN L R Bsupra321 F 2d at 103-10525See alsoStuart F Cooper Co136 NLRB 142 butsee FairchildCamera & InstrumentCorporation169NLRB 9 enforcement deniedon facts404 F 2d 581 (C A 8)2"See for example the following in which the Board found 8(a)(1)violationsUnion Furniture Company Inc 118 NLRB 1148 11491155 ( systematic questioning of the employees concerning their gripesand complaintsfollowed bycorrections pursuant to promises todo something toward bettering conditions)AmericanFreightways CoInc124 NLRB146 (adjustmentof twogrievances during an organzational campaign)FairchildCamera& InstrumentCorporation169NLRB90 (meetings with employees to have them air their grievancesand thereafter granting them benefitspursuant to the complaintsInternational HarvesterCompany 170 NLRB No 134 (inquiries concernmg grievances and corrections even where employees were not questioned about union membership)Eagle pickerIndustriesInc171 NLRBNo 44 (initiatingduring the election campaign a series of gripesessions at which [employer] solicited employees complaints and promcApplying these principles, I find that Respondent'ssolicitation and correction of employee complaints andgrievances under the circumstances of this case reachedthe level of interference in the unfettered exercise ofemployee statutory rightsAs found, upon receivingtheUnion's recognition request, Store Manager Conepromptly, indeed "within the hour," contacted his mid-western territory (Chicago) headquarters, which agreedwith him that the Livonia store faced a "morale" prob-lem To solve this problem, two highly placed personnelofficials (Allen and Bennett) were promptly dispatchedto the store, there to systematically question employeesconcerning specifics of their dissatisfactions and griev-ances Introducing themselves as officials "out of thePersonnel Department from Chicago," Allen and Ben-nett, after pointedly calling attention of the interviewedemployee to the Union's recognition demand, askedhim if he had "any problems or complaints" abouthis job (while intoning the formula to the employeethat they were not interested in the employee's unionattitude)After hearing out the employee, the Companyofficialwould promise to "look into" the voiced griev-ance or try to rectify it Allen, as he testified, thuslearned of "a lot of various complaints" which hereported to the store manager or operating superintend-entSome of the stated grievances admittedly werecorrected Smith, who had complained about Respond-ent's failure to promote him in his 5 years at Sears,was approached on three separate occasions about atransfer or promotion-first by Superintendent Sheerwho advised him that he was being considered fora vacant stock supervisor position, then by the headof a shoe department who offered him a sales job,and later again by Sheer who offered him a similarjob in the paint department and which Smith finallyacceptedSherman,who also complained aboutRespondent's promotion policy, was similarly informedthat he was being considered for the stock supervisorjob, even though 2 years earlier he was told that hewas being removed from a night dock "supervisor"position because he allegedly failed thereAlso, aftercomplaining to Allen about the treatment of "our immedi-ate supervisors," the head of Sherman's department(Sparks) came to assure Sherman that he "will tryto be more understanding " Still later, Sparks askedhim whether he was not now "a better supervisor "Other complaints-by Smith, Sherman, and otheremployees-relating to working conditions were rec-tified, including complaints about lighting in work areas,a tabletop surface, equipment such as jacks, and useof protective clothing in cold weather 27 This in totalityised corrective actionat a timewhen this would have the naturaltendency to interfere with the employees organizational rights)NorthwestEngineeringCompany148 NLRB 1136 1139-40 (initiatingmeetingswith employees prior to election for the purpose of ascertaining andcorrecting grievances)CfS & H Grossinger s Inc156 NLRB 233234 modified on other grounds 372 F 2d 26 28 (C A 2)27 In reaching the conclusions herein I do not rely on Respondent sadjustment of employee complaints regarding the unheated dock officesince this correction was planned and decided upon before adventof the Union nor on Respondents alleged assignment of additionalmen on the dock since it appears that no material changes were madein this regard SEARS,ROEBUCK AND CO.had all the earmarks of Employer channeling of theUnion'srequest forcollectivebargaining into theEmployer'spreferred channel ofindividualbargainingand thus a restraint of and interference with the employ-ees' statutorily guaranteed rights to bargaincollectivelyif they so preferred.d. In my view,the beneficial changes in terms andconditions of employment effected during the organiza-tional drive under the circumstances shown,in responseto unprecedented grievance solicitations and promisesto look into(or attempt to, rectify)grievances by high-levelmanagement officials from Respondent'sChicagoheadquarters,following hard on the heels of the Union'scollective-bargaining request,were purposed to fosterand had the effect of creating the impression that theemployees'needs and wants could be satisfied throughindividual dealings,without a union,and that they neededno labor organization to represent them.Under thecircumstances,Ifind that Respondent'saction in atleast substantial material part was motivated by a desiretowean away its dissatisfied employees from Unionrepresentation and collective dealing,or at least to chilltheir ardor for organizational activity.No other satisfac-tory explanation has been put forward for Respondent'sthree successive job offers and assurances of job consid-eration following the Union'sbargaining request to anemployee(Smith)who had been totally neglected inthis respect for no less than 5 years;or for its treatmentof another employee(Sherman)who had 2 years earlierbeen removed from a responsible position and nowwas suddenly for no apparent reason tendered assuranceof consideration for supervisory promotion and bettertreatment by his superiors;or for its rectifying longstand-ing grievances in regard to working conditions suchas lack of adequate clothing to protect against freezingweather on the dock. Although in their conversationswith employees Company officials did not inhaec verba"promise"any grievance correction as thequid proquofor abandoning the Union,even the most naiveemployee could hardly be left with any impression otherthan the inquiries were triggered by the organizationaldrive,particularly since the Company official in hisinquiry expressly linked the grievance solicitation withthe pending Union request for recognition.Cf.N.L.R.B.v.Flomatic Corporation,347 F.2d 74, 77 (C.A. 2).The "intended and understood import of[the] message"(N.L.R.B.v.Gissel,supra,395 U.S. at 619)was plain."Employees are not likely to miss the inference thatthe source of benefits now conferred is also the sourcefrom which future benefits must flow and,which maydry up if it is not obliged."N.L.R.B.v.ExchangePartsCo.,375 U.S. 405,409. As inNorthwest Engineer-ing Company,148 NLRB 1136, 1140,"the questioningof employees concerning their grievances preliminarytomaking...changes, and the changes themselves,were part of a unified plan of the Respondent whichwas reasonably calculated to influence employees inthe exercise of their rights guaranteed in Section 7of the Act through granting or holding out the promiseof benefits."See alsoTexaco Inc., supra,178NLRBNo. 72.499e.To be sure, as Respondent has pointed out, theevidence is not one sided. In cases like this, it seldomis.Livonia is a comparatively new and expanding store.Improvements, replacements, and maintenance of equip-ment and facilities are continuing factors; and budgetsand expenditures progressively grow. Moreover, someof the improvements in question could be justified onbusiness grounds, as for example correction of the jackswhich presented a safety hazard. Nor were all complaintsacted upon, as for instance those on wages, hospitaliza-tion benefits, insufficient help, and the slippery conditionof the dock surface. Furthermore, I have no doubtthat a satisfied work force was a major Company objec-tive and that, even before advent of the Union, Respond-ent had indicated to employees that they could discussproblems with supervisors since low employee moralecould indeed have a deletrious effect on business. Thereisalso evidence that Store Manager Cone in the pastoccasionally called on the Chicago Personnel Departmentfor assistance in handling employee morale.Giving due weight to these and other considerationsadverted to by Respondent, I nevertheless conclude,for reasons already indicated, that the grievance solicita-tions, promises to look into the complaints or to tryto correct them, and the betterments in fact instituted,were instituted or at least catalyzed by the Union'scollective-bargaining request and were accordingly ten-dered and calculated to influence or persuade employeesto abandon support for the Union and to forget aboutcollective bargaining. Although prior to the organization-al drive Respondent, as it claims, had avenues throughwhich employees could voice complaints (including talkswith supervisors), it had never previously solicited griev-ances directly from employees-and certainly not inthe systematic or massive fashion employed by headquar-ters emissaries from the prestigious Chicago PersonnelDepartment itself. Cf.Texaco Inc., supra,178 NLRBNo. 72;Union Furniture, supra,118 NLRB 1148. Theunusual attention bestowed upon employees, the unprec-edented procedure and deviation from prior practice,could and did reasonably lead dissatisfied employeesto conclude that but for the Union drive complaintswould have remained unalleviated. The fact that allconditions complained about were not satisfied is notdeterminative, since (for example) Respondent may sim-ply have regarded some as too costly or unnecessary.For like reasons I do not regard as decisive the circum-stance that General Counsel's evidence on the unlawfulconduct is confined to the shipping and receiving employ-ees and does not extend to the automative and mainte-nance departments in which the Union also sought repre-sentation(supra,fn. 4). The fact is that the shippingand receiving department was the object of the Union'sorganizational drive. For aught that appears, the Unionsupporters were concentrated in that department, theconditions there lent themselves to correction more readi-ly than in other departments, and Respondent was moreconcerned about organization of the shipping and receiv-ing employees than of others. Finally, it is no answerthat the grievance solicitations were unaccompanied bythreats and derogatory antiunion statements, or were 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot part of a "pattern. . .of unfair labor practices"or that no other unlawful conduct was found."Defeatof [Section 7] rights by employer action does not neces-sarily depend on the existence of an antiunion bias."Cf.N.L.R.B. v. Burnup&Sims, Inc.,379 U.S. 21,23.See alsoN.L.R.B.v.Mrak CoalCompany, 322F.2d 311,313. (C.A.9);Terry Ihdustries of Virginia,Inc.,164NLRB872(TXD),enfd.403 F.2d 633 (C.A.4).For all of the foregoing reasons I find and concludethat under all of the circumstances shown,includingits timing,Respondent's conduct in questioning employ-ees concerning grievances,soliciting grievances,promis-ing to look into or try to correct them and then correctingthem,was at least in substantial part motivated bya desire to dampen and discourage employees' Unionactivity.Respondent thereby interferedwithandrestrained employees in the exercise of their statutoryrights to self-organization,in violation of Section 8(a)(1)of the Act.2.The April3 speechAs found(supra,sec. C), after theRegionalDirectorissued his Decision and Direction of Election, StoreManager Cone delivered a speech to shipping and receiv-ing employees,announcingto them that the RegionalDirector found their department, standing alone, notan appropriate unit and that they would not vote inthe upcoming election. Cone then assured the men ofthe Company's interest in their problems, apologizingfor the supervisors' past neglect, and promised themthat "it will not reoccur," explaining that thenceforththe supervisors "will work in the direction of correctingour faults and sharing your problems with you." Conealso indicated that he had "no feelings about or towardany employee who may have expressed an interest intheUnion," stating that he was "most concerned"with the employees' "welfare" and in providing them"an employment opportunity that is rewarding," satisfy-ing, and which could lead to promotions in line withemployee "abilities and capacities." The complaint alleg-es that this speech was coercive and violative of Section8(a)(1)of the Act because Cone therein "instructedsaid employees to direct their complaints concerningworking conditions directly to him and stated that theywould be hospitably considered."I do not agree. To begin with, Cone's speech cannotreasonably be construed as an instruction or directionthat employees bring their complaints to management,to the exclusion of bringing and pressing complaintsthrough a collective representative of their choosing.While Cone clearly indicated that, unlike in the past,their complaints would be "hospitably considered," Ido not regard this assurance, outside the context ofcontemporaneous Union activity and a pending election,ascoercive. Insofar as the shipping and receivingemployees were concerned, the election campaign wasover. There is no evidence that subsequent to the Region-alDirector's Decision (which made them ineligible tovote) the Union filed 'or intended to file a new petitionto include them as part of an appropriate unit. Asindicatedsupra(sec.D, 1), employer solicitation andcorrection of grievances in an organizational campaignmay be unlawful where his conduct can reasonablybe construed as a subtle employer technique to weandissatisfied employees away from a union, to impressupon them that they need no labor organization tosecure correction of working conditions, and to influencetheir vote by granting or holding out promise of benefits.No such interference is justifiable from the timing andcontent of Cone's speech. Cf.Orkin Exterminating Com-pany of Kansas, Inc.,136 NLRB 630, 638-639.Ifind and conclude that Cone's April 3 speech didnot interferewith, restrain, or coerce employees inthe exercise of their statutory rights to self-organization,in violation of Section 8(a)(1) of the Act.28CONCLUSIONS OF LAW1.Under the circumstances shown, by questioningemployees concerning their grievances, soliciting griev-ances, promising to look into or attempt to rectify them,and by rectifying working conditions and instituting workbetterments, in response to the elicited grievances-allat least in substantial part motivated by intent todiscourageUnion adherence and activity-Respondentinterfered with, restrained, and coerced its employeesin the exercise of rights guaranteed in Section 7 ofthe Act, in violation of Section 8(a)(1) of the Act.2.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.,3. It has not been established that Respondent,through Store Manager, Cone's speech of April 3, inter-fered with, restrained, or coerced employees in violationof Section 8(a)(1) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of theAct, I shall recommend that it cease and desist therefromand take affirmative action customarily required to reme-dy unfair labor practices of the, nature found.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record, andpursuant to Section 10(c) of the Act, I hereby makethe following:RECOMMENDED ORDERSears,Roebuckand Co., Livonia,Michigan, itsofficers,agents, successors,and assigns, shall:1.Cease anddesist from:" The record shows that Cone's prepared speech was also delivered(in the same manner as Cone)by Superintendent Sheer to two groupsof other stockroom employees The complaint did not allege Sheer'sconduct to be a violation. For reasons stated, I would find his speechesprivileged even if so alleged SEARS,ROEBUCK AND CO.(a)Questioning employees and soliciting from themgrievances regarding working conditions,promising torectify and rectifying them,and instituting work better-ments, with the purpose of interfering with,restraining,and coercing employees in their free and unfetteredchoice of a bargaining representative;or so as to induceor cause employees to reject and refrain from activitiesin behalf or continued support of Local 299,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Ind., or any other labor organi-zation;provided,however,that nothing in this Ordershall be construed as requiring Respondent to vary orabandon any benefits or working conditions heretoforeplaced into effect.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Post at its store in Livonia,Michigan,copiesof the attached notice marked"Appendix."29Copiesof said notice,on forms provided by the RegionalDirector for Region 7, after being duly signed byRespondent's authorized representative,shall be postedby Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered,defaced,or covered by any other mate-rial.(b)Notify said Regional Director, in writing,within20 days from the receipt of this Decision,what stepshave been taken to comply herewith.30IT IS FURTHER ORDERED that the complaint be dis-missed in all other respects.ra In the event no exceptions are filed as provided by Section 102.46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and Recommended Orderherein shall, as provided in Section 102 48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions, andorder, and all objections thereto shall be deemed waived for all purposes.In the event that the Board's Order is enforced by a Judgment ofaUnited States Court of Appeals, the words in the notice reading"Posted by Order of the National Labor Relations Board" shall bechanged to read "Posted Pursuant to a Judgment of the United States501Court of Appeals Enforcing an Order of the National Labor RelationsBoard "'" In the event that this Recommended order is adopted by theBoard,this provision shall be modified to read "Notify said RegionalDirector,inwriting,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTquestion or solicit you as to com-plaints and grievances regarding working conditions,nor shall we correct working conditions complainedabout,in order to interfere with your choice ofbargaining representative,or so as to induce youto reject and refrain from activities in supportof Local 299,International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,Ind.,or any other labor organization.However,thiswill not affect benefits or correctedworking conditions heretofore put into effect.WE WILLNOT in any like or related mannerinterfere with,restrain,or coerce you in the exerciseof the rights guaranteed you in Section 7 of theNational Labor Relations Act.SEARS,ROEBUCK ANDCo.DatedBy(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,500 Book Building,1249 Washington Boulevard, Detroit,Michigan 48226,Telephone 313-226-3200.